                                            Case 3:18-cv-05758-JST Document 29 Filed 01/22/19 Page 1 of 3



                                      1   M.D. SCULLY (SBN: 135853)
                                          mscully@grsm.com
                                      2   TIMOTHY K. BRANSON (SBN: 187242)
                                          tbranson@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI LLP
                                          101 W Broadway, Suite 2000
                                      4   San Diego, CA 92101
                                          Phone: (619) 230-7441
                                      5   Fax: (619) 696-7124

                                      6   Attorneys for Defendants
                                          VITAL PHARMACEUTICALS, INC., D/B/A VPX SPORTS;
                                      7   AND JOHN H. OWOC A.K.A. JACK OWOC

                                      8

                                      9                             UNITED STATES DISTRICT COURT
                                     10                           NORTHERN DISTRICT OF CALIFORNIA

                                     11   ISMAIL IMRAN and ZACH HESS, on behalf of           CASE NO. 3:18-cv-05758-JST
Gordon Rees Scully Mansukhani, LLP




                                          themselves and all others similarly situated
                                     12                                                      NOTICE OF APPEARANCE OF
    101 W Broadway, Suite 2000




                                                                      Plaintiff,             TIMOTHY K. BRANSON
       San Diego, CA 92101




                                     13
                                                 vs.
                                     14                                                      Judge: Hon. Jon S. Tigar
                                          VITAL PHARMACEUTICALS, INC.,
                                     15   d/b/a VPX Sports, a Florida Corporation; and JOHN FAC filed: Nov. 1, 2018
                                          H. OWOC a.k.a. JACK OWOC, an individual
                                     16                                Defendant.
                                                                                            )
                                     17

                                     18          TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR
                                     19   ATTORNEYS OF RECORD:
                                     20          PLEASE TAKE NOTICE that the following attorney hereby states his appearance in the
                                     21   above-captioned case for Defendants VITAL PHARMACEUTICALS, INC., d/b/a VPX Sports;
                                     22   and JOHN H. OWOC a.k.a. JACK OWOC:
                                     23                           TIMOTHY K. BRANSON (SBN: 187242)
                                                                GORDON REES SCULLY MANSUKHANI LLP
                                     24                                101 W Broadway, Suite 2000
                                                                          San Diego, CA 92101
                                     25                                  Phone: (619) 230-7441
                                                                           Fax: (619) 696-7124
                                     26                                 Email: tbranson@grsm.com
                                     27

                                     28

                                                                             -1-
                                                         NOTICE OF APPEARANCE OF TIMOTHY K. BRANSON
                                            Case 3:18-cv-05758-JST Document 29 Filed 01/22/19 Page 2 of 3



                                      1             Please add the above information to the Court’s docket and to all service lists and serve

                                      2   said counsel with all further notices, pleadings, orders, and any other documents relevant to this

                                      3   action.

                                      4   Dated: January 22, 2019                          GORDON REES SCULLY MANSUKHANI LLP
                                      5
                                                                                           By:    /s/ Timothy K. Branson
                                      6                                                          M.D. Scully
                                                                                                 Timothy K. Branson
                                      7                                                          Attorneys for Defendants
                                                                                                 VITAL PHARMACEUTICALS, INC.,
                                      8                                                          d/b/a VPX Sports, a Florida Corporation;
                                                                                                 and JOHN H. OWOC a.k.a. JACK OWOC,
                                      9                                                          an individual
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                -2-
                                                            NOTICE OF APPEARANCE OF TIMOTHY K. BRANSON
                                              Case 3:18-cv-05758-JST Document 29 Filed 01/22/19 Page 3 of 3



                                        1                                   CERTIFICATE OF SERVICE

                                        2          I am a resident of the State of California, over the age of eighteen years, and not a party

                                        3   to the within action. My business address is: Gordon Rees Scully Mansukhani, 101 W.

                                        4   Broadway, Suite 2000, San Diego, CA 92101, my electronic mail address is

                                        5   mcerezo@grsm.com. On January 22, 2019, I served the foregoing document(s) entitled:

                                        6   NOTICE OF APPEARANCE OF TIMOTHY K. BRANSON as follows:

                                        7         BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM which
                                                   automatically generates a Notice of Electronic Filing at the time said document is filed to
                                        8          all CM/ECF Users who have appeared in this case. Service with this NEF constitutes
                                                   service pursuant to FRCP 5(b)(E).
                                        9
                                             Counsel for Plaintiffs ISMAIL IMRAN and            Counsel for Plaintiff/Movant KUUMBA
                                       10    ZACH HESS:                                         MADISON (Related Action 18-cv-06300):
                                             Reuben D. Nathan                                   Jonathan Shub
                                       11    NATHAN & ASSOCIATES, APC                           KOHN, SWIFT & GRAFT, P.C.
  Gordon Rees Scully Mansukhani, LLP




                                             2901 W. Coast Highway, Suite #200                  1600 Market Street, Suite 2500
                                       12
      101 W Broadway, Suite 2000




                                             Newport Beach, CA 92663                            Philadelphia, PA 19103
                                             Phone: (949) 270-2798                              Phone: (215) 238-1700
         San Diego, CA 92101




                                       13    Email: rnathan@nathanlawpractice.com               Email: jshub@kohnswift.com
                                       14    Joel D. Smith
                                             Lawrence T. Fisher
                                       15    BURSOR & FISHER, P.A.
                                             1990 North California Blvd., Suite 940
                                       16    Walnut Creek, CA 94596
                                             Phone: (925) 407-2700
                                       17    Email: jsmith@bursor.com
                                             ltfisher@bursor.com
                                       18
                                                   I declare under penalty of perjury under the laws of the United States of America that the
                                       19
                                            above is true and correct and that I am employed in the office of a member of the bar of this
                                       20
                                            court at whose direction this service was made.
                                       21
                                                   Executed on January 22, 2019 at San Diego, California.
                                       22

                                       23                                                        Maria G. Cerezo
                                       24

                                       25

                                       26
                                       27

                                       28
6000631/42913182v.1

                                                                                -3-
                                                            NOTICE OF APPEARANCE OF TIMOTHY K. BRANSON
